Citation Nr: 0323164	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for an anxiety 
disorder.  

3.  Entitlement to service connection for an eye disorder, 
including residuals of a cyst, pterygium, fungal infection 
and pinguecula.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1999.  The veteran's DD Form 214 reveals he served 
in the Southwest Asia Theatre during the Persian Gulf War.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In January 2001 the veteran submitted his notice of 
disagreement with the denial of service connection for an 
anxiety disorder, epididymitis, an eye disorder, a left ankle 
disorder, and the original ratings for temporomandibular 
joint syndrome, hallux valgus of the left toe and 
hypertension.  The veteran also disagreed with the RO's 
denial of service connection for tumid insomnia, memory loss 
and a left bunion, and he raised a claim for service 
connection for post-traumatic stress disorder (PTSD).  A 
subsequent RO decision in April 2003 granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from January 17, 2001.  As the criteria for rating 
anxiety disorders and PTSD overlap, the issue of service 
connection for an anxiety disorder prior from January 17, 
2001 is moot.  However, as the RO has indicated that the 
veteran's claim for service connection for an anxiety 
disorder, claimed as memory loss, was received on May 5, 
1999, within several months of his separation of service, the 
issue of service connection for that disorder prior to 
January 17, 2001, remains in appellate status.  Upon 
consideration of the RO's grant of service connection for 
PTSD and the Board decision that follows, which grants 
service connection for an anxiety disorder from the date of 
receipt of the veteran's original claim for service 
connection for a psychiatric disorder until the effective 
date of the grant of service connection for PTSD, the Board 
finds that the issues of service connection for insomnia and 
memory loss are also moot, as the criteria for rating 
psychoneurotic disorders, to include an anxiety disorder and 
PTSD, includes both symptoms.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002). 

A statement of the case was issued to the veteran in March 
2001.  It included the issues of service connection for 
epididymitis, an anxiety disorder, residuals of a cyst of the 
eye and a left ankle disorder, only.  The veteran submitted 
his substantive appeal to the Board of Veterans' Appeals 
(Board) in June 2001.  On the VA Form 9 the veteran checked 
that he was only appealing the issues of service connection 
for epididymitis, residuals of a cyst of the eye or eye 
condition, and an anxiety disorder.  Those are the only 
issues for which the veteran has perfected his appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.202 (2002).  The file does 
not show that the veteran and his representative have been 
informed of the issue of the timeliness of this appeal and  
given an opportunity to provide evidence and argument on the 
matter.  38 C.F.R. § 20.101(c), (d) (2002); Marsh v. West, 11 
Vet. App. 468 (1998).  This matter is addressed in the remand 
appended to this decision. 

As the RO has not issued a statement of the case in response 
to the veteran's January 2001 notice of disagreement with the 
assignment of the original ratings for his service-connected 
temporomandibular joint syndrome, hallux valgus of the left 
toe and hypertension, they are addressed in the remand below.  
The Board is cognizant of the 40 percent and 10 percent 
ratings assigned for the veteran's temporomandibular joint 
syndrome and hypertension, respectively, by the RO's rating 
action in April 2003.  Nevertheless, as higher ratings are 
possible, a statement of the case is warranted for these 
claims, along with the claim for the initial assignment of a 
compensable rating for hallux valgus of the left toe. 

The veteran originally listed hematuria among his claimed 
symptoms; the RO adjudicated it as part of his claim for 
prostatitis and granted service connection for the latter 
disability in its February 2000 decision.  The veteran did 
not appeal the 10 percent rating that was assigned for 
prostatitis.  However, in July 1999 the veteran listed renal 
colic among his claims and he told the VA examiner in August 
1999 that he passed kidney stones in service and had some 
blood in his urine.  The veteran may be seeking service 
connection for a kidney disorder, including residuals of 
kidney stones.  The veteran also has raised a claim for 
service connection for a sleep disorder.  While insomnia is 
part of the criteria for rating his service-connected 
psychoneurotic disorder, the Board notes February 2001 
records showing insufficient sleep syndrome with mild sleep 
apnea, along with records of being seen in a sleep disorder 
clinic by Dr. LG, which resulted in an assessment of  mild 
sleep apnea.  The Board further notes that the veteran 
initially listed chronic right ankle pain as one of the 
disabilities for which he was claiming service connection.  
The RO never adjudicated the issue of service connection for 
a right ankle disorder, only service connection for a left 
ankle disorder.  Those unadjudicated issues, of service 
connection for a kidney disorder, including residuals of 
kidney stones; a sleep disorder, including sleep apnea; and a 
right ankle disorder are referred to the RO for appropriate 
action.  

The Board further notes that, in November 1998, prior to his 
separation from the service, the veteran completed his 
application for VA benefits and included an enclosure listing 
his claimed disabilities.  After reviewing the list, the RO 
sent a letter to the veteran in May 1999, requesting that he 
indicate those disabilities which were chronic in nature and 
list "disabilities" versus symptoms.  However, as the 
claimant is a Persian Gulf War veteran, service connection 
may be granted for objective manifestations of chronic 
disability, which are due to undiagnosed illness.  38 C.F.R. 
§ 3.317 (2002).  The Board refers this matter to the RO for 
clarification and any indicated action.

In his January 2001 notice of disagreement the veteran also 
indicated disagreement with the issue of service connection 
for a left bunion.  However, that issue is moot.  The RO in a 
February 2000 rating decision granted service connection for 
hallux valgus.  In Verdon v. Brown, 8 Vet. App. 529 (1996) 
the United States Court of Appeals for Veterans (hereinafter, 
"the Court") noted that "Hallux valgus" is angulation of 
the great toe away from the midline of the body (toward the 
other toes) and can be caused by bunions, DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 244, 729 (27th ed. 1988).  A 
review of the Schedule for Rating Disabilities does not 
include a separate diagnostic code for rating bunions.  
38 C.F.R. § 38 C.F.R. § 38 U.S.C.A. § 4.71a, Diagnostic Codes 
5276-5284 (2002).  The grant of service connection for hallux 
valgus and the rating assigned includes the veteran's bunion.  
The grant of service connection for hallux valgus has 
resulted in there being no case or controversy as to the 
issue of service connection for bunions.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The issue of service connection for an eye disorder, 
including residuals of a cyst, pterygium, fungal infection 
and pinguecula, is also addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran had epididymitis while on active duty and has 
been treated for  diagnosed chronic epididymitis since his 
separation from service.  

2.  The veteran began having symptoms of anxiety in service 
and a VA mental disorders evaluation conducted approximately 
seven months after service resulted in a diagnosis of a long-
standing generalized anxiety disorder; the veteran was 
discharged from service in February 1999 and filed his claim 
for service connection for an anxiety disorder in May 1999; 
service connection is currently in effect for PTSD, effective 
from January 17, 2001; the criteria for rating an anxiety 
disorder and PTSD overlap.  


CONCLUSIONS OF LAW

1.  Epididymitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  Service connection for a generalized anxiety disorder, 
prior to January 17, 2001, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant these claims.  Therefore, no further 
development is needed.

Factual Background.  On service entrance examination in 
October 1977, the genitourinary and psychiatric parts of that 
evaluation were normal.  

In November 1978 the veteran complained of pain and swelling 
in the right groin.  A surgical consultation report noted the 
veteran had resolving epididymitis.  March 1980 service 
medical records revealed the veteran complained of painful 
testicles.  Objective examination revealed a fluctuant mass 
of the lower pole of the right epididymis.  A urology consult 
diagnosed a small nodule from old epididymitis.  

The veteran complained of epididyimis pain in December 1993.  
The following year in December 1994 examination revealed mild 
tenderness of the right epididymis.  In June 1998 mild 
tenderness of the right epididymis was again found on 
examination.  The assessment was R/O chronic epididymitis.  

On his Report of Medical History in June 1998, which was 
reviewed and endorsed in October 1998, the veteran checked a 
history of frequent trouble sleeping and loss of memory, but 
denied any history of depression, excessive worry or nervous 
trouble.  On the back of the form in the section for 
physician's summary a non-specific history of memory loss and 
trouble sleeping was again noted.  

A November 1998 service medical record noted a long history 
of right testicular pain.  The examiner also noted the 
veteran had a long history of extensive somatic complaints 
including stomach pains.  

There are no records of treatment for a psychiatric disorder 
in service and no entries noting complaints of anxiety.  In 
March 1999 when the veteran's records were screened ("PRP" 
screening), the Mental Hygiene Clinic and Community 
Counseling Center responded that they had no information 
about the veteran.  

A Report of Medical Examination for service separation in 
October 1998 again noted that the genitourinary and 
psychiatric parts of that evaluation were normal.  The 
summary of defects and diagnoses noted chronic epididymitis.  

The veteran completed his application for VA benefits prior 
to his service separation in November 1998.  Attached to the 
veteran's application was a list of his claimed disabilities, 
which included  memory loss, he indicated occurred after the 
Gulf War.  The veteran retired from the service in February 
1999.  

VA arranged for the veteran to be examined in August 1999.  A 
VA examination of the genitourinary system in August 1999 
noted the epididymis was not felt on examination.  The 
diagnosis was normal genitourinary system.  

A VA examination for mental disorders was also conducted in 
September 1999.  The veteran stated that he had no 
psychiatric problems until 1983 when he was stationed in 
Germany.  He started having a nervous problem that was 
evidenced by twisting of his stomach or spasming.  He felt 
shaky and his heart raced.  He reported frequently to sick 
call during that time and was frequently asked if he was 
depressed.  The veteran stated that because he wanted to stay 
in the military as a career, he minimized his symptoms.  He 
did not receive any treatment.  His problems continued to 
escalate with the stressful jobs he had.  Prior to going to 
Desert Storm, he was in Nuclear Weapons.  That was very 
stressful.  He worried about getting in trouble or being a 
failure.  He had a chronic sense that something was going to 
happen and he was not going to be able to perform his job.  
When he went to Desert Storm it was like the "icing on the 
cake.  "  He did not want to go, he was afraid of catching 
diseases.  He did not like his surroundings and regarded the 
whole event as stressful.  He witnessed a truck blow up that 
was full of ammunition and at one time had to put bodies in 
bags.  He had been unable to let go of it.  After he returned 
from Desert Storm his wife divorced him saying he was not the 
same person.  The veteran had multiple health problems and 
worried about them.  He felt because he worried he had health 
problems.  He felt worn down, complained of chronic anxiety, 
worry and a sense that something was going to happen to him.  
The veteran felt he could not keep up mentally or physically.  
It was also noted that, since his discharge from the 
military, he had been working as a bus driver.  

The Mental Status examination revealed he was alert, oriented 
and cooperative.  However, he was very difficult to 
interview.  His thoughts were somewhat circumstantial and his 
speech was very slow and deliberate.  He appeared to be 
somewhat depressed.  His anxiety significantly effected his 
functioning, making it difficult for him to concentrate and 
remember.  There was no evidence of psychotic thought 
processes.  There was no evidence of suicidal or homicidal 
ideation.  He was oriented to person, place and time, 
however, he seemed to have some problems with remembering 
dates and times of the past.  There was no evidence of 
specific panic attacks.  He did seem to be chronically 
depressed and anxious with some vegetative signs of 
depression.  A generalized anxiety disorder was diagnosed.  

The examiner in his discussion following the diagnosis stated 
the veteran did have some symptoms of post-traumatic stress 
disorder, however, he felt that he did not meet the criteria 
for post-traumatic stress disorder.  His symptomatology could 
best be described under the category of generalized anxiety 
disorder.  The veteran had excessive anxiety and worry which 
had been present for numerous years and he admitted 
difficulty controlling worry.  He admitted to feelings of 
restlessness, fatiguability, difficulty concentrating and 
sleep disturbance.  The anxiety and worry impaired him 
socially, occupationally and in other areas of functioning 
and was not due to substance abuse or some other disorder.  

The RO denied service connection for an anxiety disorder and 
epididymitis in a February 2000 rating decision.  

In support of his notice of disagreement the veteran 
submitted a letter from his private urologist, Dr. MWB, and 
VA outpatient treatment records.  September 2000 VA records 
noted the veteran's active problems included chronic 
prostatitis and epididymitis and that he was being treated by 
his private urologist.  

In a letter from dated in January 2001, the veteran's 
urologist, Dr. MWB, noted that he had treated the veteran for 
his testicular pain for eleven months.  He had taken a 
detailed history and conducted tests, which confirmed a 
diagnosis of right chronic epididymitis.  A scrotal sonogram 
revealed a small amount of fluid (hydrocele) adjacent to the 
right testis.  The pain and discomfort was orchialgia 
involving the right testis, the right epididymis and the 
spermatic cord.  It was Dr. MWB's medical opinion that the 
scar tissue around his right testis was probably caused by 
previous infections, and caused his difficulties with sitting 
and walking.  Antibiotic and analgesic treatment had failed 
to relieve testicular symptoms.  It was also noted that the 
possibility of a spermatic cord block or right epididymectomy 
had been recommended by Dr. TK of the Huntsville Pain Center, 
if the pain syndrome did not resolve.  

August 2001 VA records noted the veteran was being followed 
for generalized anxiety/PTSD and was on medication.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disorder at any later date are service 
connected unless clearly attributable to intercurrent causes.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic  or where the diagnosis of chronicity may 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2002).  

Analysis.  The Board has concluded the evidence supports the 
grant of service connection for epididymitis and a 
generalized anxiety disorder.  There is evidence in the 
service medical records of complaints of testicular pain and 
tenderness of the epididymitis dating from March 1978 to June 
1998.  In the summary of defects and diagnoses on the 
separation examination in October 1998, chronic epididymitis 
was noted by the examining physician.  Post service records 
of the veteran's private urologist indicate he began treating 
the veteran for chronic epididymitis in approximately 
February 2000, one year after the veteran's separation from 
the service.  

The symptoms noted in service over a period of twenty years 
combined with the notation of "chronic epididymitis" on 
separation are sufficient to demonstrate the veteran had 
chronic epididymitis in service.  The regulations provide 
that when a chronic disorder is established in service there 
is no requirement of a showing of continuity of 
symptomatology.  In this case the veteran was treated for 
chronic epididymitis beginning in February 2000, only one 
year after his separation from the service.  There is no 
indication of any intercurrent injury causing epididymitis.  

The Board noted the findings of the August 1999 VA 
examination, which revealed no findings of chronic 
epididymitis, but subsequently dated medical records reflect 
a recurrence of epididymitis.  The veteran's service medical 
records also reflect periods with no complaints or treatment 
followed by flare-ups of epididymitis.  That is, it is 
apparent that the disorder at issue is characterized by 
remissions and exacerbations.  The Board finds that the 
recurrent nature of this disability is such that it is 
entirely consistent with the impression of a chronic disorder 
and that, given the evidence of in-service treatment for 
epididymitis, combined with the recent diagnosis of chronic 
epididymitis by the veteran's private urologist, the record 
supports a grant of service connection for epididymitis.  
38 C.F.R. § 3.303(b).  

As to the remaining issue of service connection for an 
anxiety disorder, the Board notes at the outset that an RO 
decision in April 2003 granted service connection for PTSD 
and, as noted in the introduction to this decision, PTSD and 
anxiety disorders are both psychoneurotic disorders that are 
rated by the same criteria found in 38 C.F.R. § 4.130.  
However, the effective date for the grant of service 
connection for PTSD was January 17, 2001, and the veteran 
filed his current claim for service connection for an anxiety 
disorder, claimed as memory loss, in May 1999, within several 
months of his separation from service.  Thus, in the Board's 
view, a claim for service connection for an anxiety disorder, 
prior to January 17, 2001, remains on appeal.  

The service medical records show that the veteran had 
complaints of sleep difficulty and memory loss.  In September 
1999 a VA mental disorders examination supported diagnosis of 
a generalized anxiety disorder, only 7 months after the 
veteran was separated from his more than 21 years of service.  
The VA examiner in September 1999 stated in his remarks 
following his diagnosis that veteran's anxiety had been 
present for numerous years.  The veteran indicated at that 
time that his anxiety began in 1983.  Based on evidence of 
symptoms in service, a post service diagnosis of generalized 
anxiety disorder only seven months after service, said to be 
in existence for "numerous years", and the veteran's 
lengthy period of active duty, the Board concludes that his 
anxiety disorder began during active service.  The 
regulations provide that service connection may be granted 
for any disorder diagnosed after discharge when all the 
evidence establishes the disorder was incurred in service.  
38 C.F.R. § 3.303 (d).  The veteran's statements as to his 
symptoms in service are consistent with the notations made in 
his service medical records of "numerous somatic 
complaints", his service with the Pershing missile program 
and his Form DD 214, which shows that he served in the 
Southwest Asia Theater during the Persian Gulf War.  The 
evidence supports the conclusion that the veteran first began 
experiencing excessive worrying in service, manifested by 
stomach and other somatic complaints, which a post-service 
psychiatric examination diagnosed as an anxiety disorder 
(subsequently diagnosed as PTSD).  The evidence supports the 
grant of service connection for a generalized anxiety 
disorder prior to January 17, 2001, the effective date for 
the grant of service connection for PTSD.  


ORDER

Service connection for epididymitis is granted.  

Service connection for an anxiety disorder, prior to January 
17, 2001, is granted.  


REMAND

As the RO has not issued a statement of the case in response 
to the veteran's January 2001 notice of disagreement as to 
the issues of the assignment of higher original ratings for 
temporomandibular joint syndrome, hallux valgus of the left 
toe and hypertension, they must be remanded to the RO.  When 
the veteran has initiated appellate review by submitting a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC) to the veteran, the Board must remand the 
claim to the RO for a SOC to be issued.  Manlincon v. West, 
12 Vet App. 238 (1999).  

The veteran is also seeking service connection for an eye 
disorder.  Service medical records from the emergency room in 
October 1979 reveal the veteran injured his right eye "from 
elbow."  Examination found no swelling, discoloration or 
deformity.  There was no point tenderness and his pupils were 
equal and reactive to light.  The assessment was simple 
contusion.  

December 1992 records reveal an eye consultation was ordered 
to evaluate a growth of the left eye.  The provisional 
diagnosis was pterygium of the left eye.  After examining the 
veteran, the ophthalmologist concluded that the veteran had a 
small pinguecula.  The only other records of treatment of the 
eyes in service are optometric evaluations for eye strain, 
noting only refractive error, with an assessment of compound 
myopic astigmatism.  On service separation in October 1998 
the eyes were noted to be normal.  On his Report of Medical 
History the veteran checked that he had a history of eye 
trouble.  In the section on the back the physician noted the 
veteran had the sensation of having a foreign body in both 
eyes since the Gulf War.  

When the veteran listed his claimed disabilities in November 
1998, he indicated he had pain and a fungus growth in his 
left and right eyes after the Gulf war.  Sand particles had 
blown in his eyes.  It started while he was participating in 
the Gulf War.  He noted a fungal infection had been diagnosed 
in November 1992.  

The general VA examination report of August 1999 noted the 
eyes were normal.  Subsequently, the veteran was seen in 
August 2000 in the ophthalmology department of the Birmingham 
VA Medical Center.  A history of dry eye syndrome and 
pinguecula of both eyes was recorded.  The veteran complained 
of fluctuating visual acuity that was greater on the left 
than the right.  He had burning, redness and itching.  After 
examining the veteran an assessment was pinguecula of both 
eyes, greater on the left than the right and dry eye syndrome 
was noted.  

The veteran has not been afforded a VA ophthalmology 
examination to determine if he currently has an eye disorder 
related to his service.  The veteran's claim must be remanded 
in order to schedule the veteran for a VA ophthalmology 
examination.  38 U.S.C.A. § 5103A(d).

As noted in the introduction to this decision, after a 
statement of the case was issued that included the issue of 
service connection for a left ankle disorder, the claims file 
does not contain a timely substantive appeal perfecting an 
appeal of this claim.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2002).  The file does not show that the veteran and his 
representative have been informed of the issue of the 
timeliness of this appeal and given an opportunity to provide 
evidence and argument on the matter.  38 C.F.R. § 20.101(c), 
(d) (2002); Marsh v. West, 11 Vet. App. 468 (1998).  The 
Board normally sends a letter to a claimant to comply with 
procedural due process of law but, as this case must be 
remanded for the development noted above, the RO is asked to 
provide such notice and opportunity to the veteran and his 
representative.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for an eye disorder since 
June 2001.  After securing the necessary 
releases, the RO should obtain all 
records identified by the veteran.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

3.  The veteran should be afforded a VA 
ophthalmology examination to determine if 
he currently has an eye disorder that is 
linked to service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's service medical records and 
claims folder, to include October 1979 
records of a left eye injury, December 
1992 records noting a growth of the left 
eye, and August 2000 VA records of an eye 
examination.  The examiner should opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
eye disorder that may be present began 
during or is causally related to service, 
to include trauma.  

4.  The veteran should be sent an 
appropriate statement of the case 
addressing the issues of the assignment 
of higher original ratings for left 
hallux valgus, hypertension and 
temporomanidibular joint syndrome.  

5.  The RO must inform the veteran and 
his representative that a timely 
substantive appeal of the issue of 
service connection for a left ankle 
disorder has not been filed; they should 
be informed of the issue of the 
timeliness of this appeal and given an 
opportunity to provide evidence and 
argument on the matter.  38 C.F.R. § 
20.101(c), (d) (2002); Marsh, supra.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



